DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 4th, 2021 have been entered. Claims 21-40 remain pending in the application. Applicant’s amendments appear to have overcome each and every Drawing Objection and 112a Rejection previously set forth in the Final Office Action mailed October 5th, 2020. However, applicant’s amendments/claims appear to necessitate new claim objections, and new 112b Rejections as set forth below.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 37, 38, and 40 are objected to because of the following informalities:
Regarding claim 37, “The bedding system recited in claim 1” should read “The bedding system recited in claim [[1]] 21” as claim 1 is cancelled;
Regarding claims 38 and 40 “a cushioning material a within a fabric pocket” should read “a cushioning material [[a]] within a fabric pocket”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Notably, it is unclear how “the outer layer is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another”. As the claim appears to be saying that the drawing thereof is compelled in some way by the outer layer. Particularly this is confusing as the outer layer would appear to be located ostensibly above the spring pack and the topper (as illustrated in FIG. 25 through reference 98), and in having the outer layer present would necessitate the spring packs and the topper being present therein (per claim 21) which would restrict/remove the ability for the chassis to collapse (or otherwise the corners to draw toward one another). For the purposes of examination, the limitation “the outer layer is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another” is construed to read as “the [[outer layer]] chassis is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 26, and 28-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (U.S. Pub. No. 20080201856) in view of Liu (U.S. Pat. No. 4788727),  Lava et al. (U.S. Pub. No. 20160353907); hereafter “Lava”, and Madigan (U.S. Pat. No. 6886197).
Regarding claim 21, Howard discloses (FIGS. 1-5) a bedding system (as illustrated in FIGS. 1-5) comprising: a chassis (22; FIG. 2) comprising opposite first (22a) and second side walls (22b) and opposite first (22c) and second end walls (22d) each extending from the first side wall to the second side wall (illustrated in FIG. 2), the inner surfaces of the walls defining a cavity (22e); 
a cover (20) covering outer surfaces of the walls (through 20aa-20ad; FIG. 2);

a barrier layer (20b; FIG. 2) positioned over the spring pack (As illustrated/conveyed in FIG. 2), the barrier layer being attached to the cover by a first zipper (20c);
a topper (18; FIG. 1) positioned over the barrier layer (as illustrated through FIG. 1), the topper being attached to the cover by a second {fastener} (paragraph 0043: “the removable coupling between the topper unit 18 and the core unit 16 is formed by one or more fasteners extending between the topper unit 18 and the core unit 16, such as one or more straps or Velcro.RTM. fasteners extending between the topper unit 18 and the core unit 16”).
Where notably, it is considered that the spring pack 26a-26h and 26i-26p comprises a plurality of spring packs therebetween. Where notably applicant considers that “In some embodiments, at least one of spring packs 66a, 66b include a plurality of spring packs” (paragraph 0098).
However, Howard does not explicitly disclose the end walls each including a first section connected to the first side wall and a second section connected to the second side wall such that the second section is pivotable relative to the first section, the first section of the first end wall being pivotable relative to the second section of the first end wall, the first section of the second end wall being pivotable relative to the second section of the second end wall.
Regardless, Liu teaches (FIGS. 1-4) a chassis for a bed wherein the end walls (16/18; FIG. 1) each include a first section (30, 22) connected to the first side wall (20) and a second section (28, 24) connected to the second side wall (26) such that the second section is pivotable relative to the first section (as illustrated in FIGS. 1, 3, and 4), the first section of the first end 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply substituted the chassis of Liu (as illustrated in FIG. 3) for the chassis of Howard (22; FIG. 2) wherein the results would have been predictable as they are both rectilinear beds concerned with shipping, wherein the incorporation into Howard would advantageously permit the chassis of the substitutional result to be more easily transported as Liu considers (Col. 2, lines 1-2).
However, although Howard discloses a fastener used to attach the topper to the cover, Howard still does not explicitly disclose wherein the topper is attached to the cover by a second zipper
Regardless, Lava teaches (FIGS. 2 and 3) a bedding assembly wherein a top portion (12; FIG. 2) is attached to a lower section (FIG. 3), wherein there is a zipper used to attach the topper to the lower section (as illustrated in FIGS. 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed through simple substitution to have replaced the arbitrary (or strap/hook and loop fasteners) of Howard (paragraph 0043) with the zipper fastening means of Lava (as illustrated in FIGS. 2 and 3). Wherein Lava already discloses to the art the attachment of a topper section to a lower section (As illustrated in FIGS. 2 and 3) where the results would have been predictable as Lava already contemplates multiple zippers being present and more particularly a zipper between a topper section and a lower section (As illustrated in FIG. 2/3) 
However, Howard still does not explicitly disclose wherein an outer layer is positioned over the topper and attached to the cover.
Regardless, Madigan teaches (FIG. 4) a mattress assembly that comprises an outer layer (12; FIG. 4) fitted over the entire bedding assembly (84; FIG. 4) and attached to a cover (10; FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined and used the outer layer of Madigan (12; FIG. 4) with the assembly of Howard (as illustrated in FIG. 2). Wherein the outer layer of Madigan would continue to avail protection to the mattress/bedding assembly thereunder, while the assembly of Howard would continue to support the user. Where the results would have been predictable as Madigan is used in concert with a multi-tiered bedding assembly, and would further advantageously prevent the contamination of sweat and dead skin upon the mattress components and thereby prolong the lifespan of the mattress.
Regarding claim 22, Howard in view of Liu, Lava, and Madigan discloses (Madigan: FIG. 4) the bedding system recited in claim 21, wherein the outer layer is removably coupled to the cover (as set forth in claim 21 above; with deference to Madigan: FIG. 4).
Regarding claim 24, Howard in view of Liu, Lava, and Madigan discloses the bedding system recited in claim 21, wherein the outer layer is coupled directly to the cover (as set forth in claim 21 above with deference to Madigan).
Regarding claim 26, Howard in view of Liu, Lava, and Madigan discloses (Howard: FIG. 2) the bedding system recited in claim 21, wherein the spring pack comprises first and second spring assemblies (26a-26h/26i-26p; FIG. 2) each extending continuously from the first end wall to the second end wall (as illustrated in FIG. 2), the first spring assembly being removable from the cavity independent of the second spring assembly (as illustrated in FIG. 2, the spring pack is removable in part or may possess Velcro therebetween to remove as a unit; paragraph 0033).
Regarding claim 28, Howard in view of Liu, Lava, and Madigan discloses the bedding system recited in claim 26, wherein the first spring assembly is firmer than the second spring assembly. Notably, the construction of Howard is predicated on the designs and desire of the user in the ordinary course of the invention, where it is eminently demonstrated the symbols of the packs of both the first and second spring assemblies (26a-26h and 26i-26p respectively in FIG. 2) differ and therefore possess disparate firmnesses therebetween (as elaborated upon in paragraph 0028: “a label 32 is coupled to the sides 30e, 30a and 30f, thereby wrapping around the side 30a. The label 32 is color coded, that is, the color of the label corresponds to, and identifies, the specific pressure resistance and/or firmness/support characteristic of the core cartridge”).
Regarding claim 29, Howard in view of Liu, Lava, and Madigan discloses (Howard: FIG. 2) the bedding system recited in claim 26, wherein the spring assemblies each include a plurality of springs, the first spring assembly being different than the second spring assembly. Where noticeably the labels (and thus the characteristics) of the first and second spring pack must differ (Howard: as illustrated in FIG. 2; paragraph 0028)
Regarding claim 30, Howard in view of Liu, Lava, and Madigan discloses (Howard: FIG. 2) the bedding system recited in claim 29, wherein the springs of the first spring assembly include more coils than the springs of the second spring assembly.
Wherein the first spring assembly has springs that have a different number of coils (paragraph 0029: “one or more of the springs 28 have a wide variety of...turns”) than springs of the second spring assembly and (illustrated in FIG. 14, consequent of the different labels [E, and F] as explained in paragraphs 0028 and 0029).
Regarding claim 31, Howard in view of Liu, Lava, and Madigan discloses (Howard: FIG. 2 and 14) the bedding system recited in claim 29, wherein the springs of the first spring assembly have a first gauge and the springs of the second spring assembly have a second gauge that is different than the first gauge.
Wherein the first spring assembly has springs including coils that have a different gauge (paragraph 0029: “gages”) than coils of the springs of the second spring assembly (illustrated in FIG. 14, consequent of the different labels [E and F] explained in paragraphs 0028 and 0029).
Regarding claim 32, Howard in view of Liu, Lava, and Madigan discloses (Howard: FIG. 3) the bedding system recited in claim 26, wherein the spring assemblies each include a plurality of strings of springs (as illustrated in FIG. 3).
Regarding claim 36, Howard in view of Liu, Lava, and Madigan discloses (Liu: FIGS. 1 and 3) the bedding system recited in claim 21, wherein: the chassis includes a first corner (As illustrated in FIG. 1) at an interface between the first side wall (20; FIG. 1) and the first end wall (16), a second corner (as illustrated in FIG. 1) at an interface between the second side (26; FIG. 1) wall and the first end wall (16), a third corner (as illustrated in FIG. 1) at an interface between chassis is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another (as illustrated in FIGS. 1 and 3).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Liu, Lava, and Madigan in further view of Lava.
Regarding claim 23, Howard in view of Liu, Lava, and Madigan discloses the bedding system recited in claim 21, wherein the cavity defines a perimeter, the first zipper being positioned about the perimeter such that the first zipper extends around the perimeter.
However, Howard in view of Liu, Lava, and Madigan does not disclose wherein the first zipper extends around the entire perimeter.
Regardless, Lava teaches zippers of multiple layers and fastenings that extend around the entire perimeter (As illustrated in FIGS. 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the all perimeter encompassing zipper of Lava (as illustrated in FIGS. 3 and 4) into the first zipper of Howard in view of Liu, Lava, and Madigan (Howard: 20c; FIG. 2). Wherein the results would have been predictable as the zippers are intended for bedding, and are demonstrated to work with multiple tiers/configurations.
It would have been simple modification to have incorporated the all perimeter encompassing zipper of Lava (as illustrated in FIGS. 3 and 4) into the first zipper of Howard in view of Liu, Lava, and Madigan (Howard: 20c; FIG. 2). Where the modification thereof would  
Claims 37 and 38 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Liu, Lava, and Madigan in further view Magnusson (U.S. Pat. No. 4449261).
Regarding claim 37, Howard in view of Liu, Lava, and Madigan discloses the bedding system recited in claim 21, wherein the spring pack comprises a bottom end that {is above the} bottom wall (as illustrated in FIG. 2).
However, Howard in view of Liu, Lava, and Madigan does not disclose an opposite top end that directly engages the bottom wall and directly engages the barrier layer.
Regardless, Magnusson teaches (FIGS. 1b and 5), a mattress assembly with a spring pack (46 as illustrated in FIGS. 1b and 5) that comprises a bottom end that directly engages the bottom wall (as illustrated in FIG. 1b) where an opposite top end that directly engages the barrier layer (as illustrated in FIG. 1b).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the individual spring pack, alongside the top and bottom foam layers of Howard (26a-26p, 24a/24b; FIG. 2) into a single encasement as Magnusson demonstrates (46; as illustrated in FIG. 5). Where the results would have been predictable as Howard and Magnusson are both concerned with spring packs in bedding assembly within chasses (Howard: FIG. 2; Magnusson: FIG. 1b and FIG. 5). Where further the results would have been predictable as Magnusson clearly demonstrates a spring pack packs that is sandwiched between two foam layers (as illustrated through 46; FIG. 5), and Howard similarly comprises 
Regarding claim 38, Howard in view of Liu, Lava, and Madigan discloses the bedding system recited in claim 21.
However, Howard in view of Liu, Lava, and Madigan does not disclose wherein the cover comprises a cushioning material within a fabric pocket.
Regardless, Magnusson teaches (FIGS. 1c, 1d, and 2) a mattress/bedding assembly (as illustrated in FIGS. 1d and 2), wherein there is provided a cover (16; FIG. 2) wherein the cover comprises a cushioning material (22; FIG. 1c and 2; clarified in Col. 4, lines 26-34) within a fabric pocket (as illustrated in FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified in the cushioning material within a fabric pocket of Magnusson (22, as illustrated in FIGS. 1c and particularly 2) into the cover of Howard (20; FIG. 2). Wherein the results would have been predictable as both Magnusson and Howard are concerned with bedding assemblies and comprises covers therewith. Wherein advantageously, the presence of a cushioning material about the outer walls of the cover (as Magnusson demonstrates in FIG. 1c and 2) would mitigate immediate impact thereto (such as by running into or otherwise falling into) and likewise impact therefrom (such as in handheld transit up or down a flight of stairs and the providing a yielding zone that would lessen impact to a person if the assembly as a whole came into impact with a person.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Liu, Lava, and Madigan in further view of itself.
Regarding claim 27, Howard in view of Liu, Lava, and Madigan discloses the bedding system recited in claim 26, wherein the spring assemblies are {present}.
However, Howard in view of Liu, Lava, and Madigan does not disclose wherein the (first and second) spring assemblies are explicitly identical.
Regardless, Howard in view of Liu, Lava, and Madigan discloses the claimed invention except for having a duplicate second spring assembly identical to the first.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the second spring assembly identical to the first, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where there is a lack of criticality in applicant’s disclosure concerning the spring packs/assemblies be identical since several claims possess limitations that expressly differentiate the first and second spring assemblies.
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Liu, Lava, and Madigan in further view of Eigenmann et al. (U.S. Pub. No. 2015/0359349); hereafter “Eigenmann”
Regarding claim 33, Howard in view of Liu, Lava, and Madigan discloses the bedding system recited in claim 26, wherein the spring assemblies each include a plurality of springs positioned within a pocket. (as illustrated in FIG. 3)
However, Howard in view of Liu, Lava, and Madigan does not disclose the pockets being coupled to one another to form a string of pockets that each include one of springs therein

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply modified the pocketed springs of Howard (FIG. 3) into being coupled to one another to form a string of pockets that each include one of springs therein as Eigenmann demonstrates (FIG. 3A). Where the results would have been predictable as the springs are both used analogously in a bedding configuration, and further wherein the placement of the springs in Howard would be expedited in placing a string of springs rather than each spring individually, advantageously expediting assemblage of the combination.
Regarding claim 34, Howard in view of Lava, Madigan, and Eigenmann discloses (Eigenmann: FIG. 3A) the bedding system recited in claim 33, wherein the strings of pockets each include a slit between adjacent pockets to allow the springs to move independently of one another (as illustrated in FIG. 3A)
Regarding claim 35, Howard in view of Lava, Madigan, and Eigenmann discloses (Eigenmann: FIG. 3A) the bedding system recited in claim 34, wherein the slits extend through top surfaces of the strings of pockets between adjacent pockets (as illustrated in FIG. 3A)
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson in view of Liu and Madigan.
Regarding claim 39, Magnusson discloses (FIGS. 1b-1d, 2, and 7) a bedding system comprising: 

a cover (18, FIG. 1c/1d; 16/20/24; FIG. 2) covering outer surfaces of the side walls and the end walls (as illustrated between FIGS. 1c/1d and 2); 
a spring pack (42; FIG. 1b, further clarified in FIG. 7 with springs 58) positioned in the cavity (As illustrated in FIG. 1b), the spring pack comprising a proximal wall (lifted end of 42 illustrated in FIG. 1b) that directly engages the first end wall (along arrow 10 in FIG. 1b) and an opposite distal wall (as conveyed in FIG. 7, within the cavity in FIG. 1b) that directly engages the second end wall (opposite arrow 10 in FIG. 1b), the spring pack defining a pocket (through 56 as illustrated in FIG. 7) that extends continuously from the proximal wall to the distal wall (as illustrated/conveyed through FIGS. 1b and 10), the spring pack comprising a plurality of springs (58; FIG. 7) disposed in the pocket (as illustrated in FIG. 7); 
a barrier layer (34; FIG. 1c and 2) positioned over the spring pack (as conveyed between FIGS. 1c and 2), the barrier layer being removably attached to the cover by a first zipper (32/35; FIGS. 1c and 2; removably attached as illustrated in FIG. 1c, and further clarified in Col. 8, lines 9-12: “continuously along the top”); 
a topper (36; FIGS. 1c and 2) positioned over the barrier layer (As illustrated in FIG. 2), the topper being attached to the cover by a second zipper (30/37; FIGS. 1c and 2).
However, while Magnusson does disclose that the chassis may be disassembled for shipment (Col. 6, lines 33-35: “the border or collar portion 14 can be capable of disassembly to 
Regardless, Liu teaches (FIGS. 1-4) a chassis for a bed wherein the end walls (16/18; FIG. 1) each include a first section (30, 22) connected to the first side wall (20) and a second section (28, 24) connected to the second side wall (26) such that the second section is pivotable relative to the first section (as illustrated in FIGS. 1, 3, and 4), the first section of the first end wall being pivotable relative to the second section of the first end wall (illustrated in FIG. 3), the first section of the second end wall being pivotable relative to the second section of the second end wall (illustrated in FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply substituted the chassis of Liu (as illustrated in FIG. 3) for the chassis of Magnusson (14; FIG. 1c) wherein the results would have been predictable as they are both rectilinear beds concerned with shipping, wherein the incorporation into Magnusson would advantageously permit the chassis of the substitutional result to be more easily transported as Liu considers (Col. 2, lines 1-2).
However, Magnusson still does not explicitly disclose wherein an outer layer is positioned over the topper, the outer layer being attached to the cover.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined and used the outer layer of Madigan (12; FIG. 4) with the assembly of Magnusson (as illustrated in FIGS. 1d and 2). Wherein the outer layer of Madigan would continue to avail protection to the mattress/bedding assembly thereunder, while the assembly of Magnusson would continue to support the user. Where the results would have been predictable as Madigan is used in concert with a multi-tiered bedding assembly, and would further advantageously prevent the contamination of sweat and dead skin upon the mattress components and thereby prolong the lifespan of the mattress.
Regarding claim 40, Magnusson discloses (FIGS. 1b-1d, 2, and 10) a bedding system comprising: 
a chassis (14; FIG. 1c) comprising a bottom wall (bottom 34; FIG. 2) opposite first (along arrow 10 in FIG. 1c) and second side walls (opposite arrow 10 in FIG. 1c) extending upwardly from the bottom wall (as illustrated in FIG. 1c) and opposite first (along line 22 in FIG. 1c) and second end walls (opposite line 22 in FIG. 1c) extending upwardly from the bottom wall (as illustrated in FIG. 1c), the walls defining a cavity (as illustrated in FIG. 1c), the cavity defining a perimeter (as illustrated in FIG. 1c); 
a cover (18, FIG. 1c/1d; 16/20/24; FIG. 2) covering outer surfaces of the side walls and the end walls (as illustrated between FIGS. 1c/1d and 2), the cover comprising a cushioning 
a spring pack (42; FIG. 1d, further clarified in FIG. 10 with springs 57/58) positioned in the cavity (As illustrated in FIG. 1d), the spring pack comprising first and second spring assemblies (57/58, as illustrated in FIGS. 10 and 1d) each extending continuously (as illustrated/conveyed through FIGS. 1d and 10) from a proximal wall (lifted ends of 42 illustrated in FIG. 1d) that directly engages the first end wall (along arrow 10 in FIG. 1d) to an opposite distal wall (as conveyed in FIG. 10, housed within the cavity in FIG. 1d) that directly engages the second end wall (opposite arrow 10 in FIG. 1d), the spring assembled each including a pocket (as illustrated in FIG. 10) extending continuously from the proximal wall to the distal wall (as illustrated/conveyed through FIGS. 1d and 10) and a plurality of springs (57/58; FIG. 10) disposed in the pocket (as illustrated in FIG. 10), the first spring assembly being removable from the cavity independent of the second spring assembly (as illustrated in FIG. 1d); 
a barrier layer (34; FIG. 1c and 2) positioned over the spring pack (as conveyed between FIGS. 1c and 2), the barrier layer being removably attached to the cover by a first zipper (32/35; FIGS. 1c and 2); the first zipper extending entirely around the perimeter (illustrated in FIG. 1c, and further clarified in Col. 8, lines 9-12: “continuously along the top”); 
a topper (36; FIGS. 1c and 2) positioned over the barrier layer (As illustrated in FIG. 2), the topper being attached to the cover by a second zipper (30/37; FIGS. 1c and 2).
However, while Magnusson does disclose that the chassis may be disassembled for shipment (Col. 6, lines 33-35: “the border or collar portion 14 can be capable of disassembly to enhance its shipment capability”) and may be produced from rigid components (Col. 7, lines 10-
Regardless, Liu teaches (FIGS. 1-4) a chassis for a bed wherein the end walls (16/18; FIG. 1) each include a first section (30, 22) connected to the first side wall (20) and a second section (28, 24) connected to the second side wall (26) such that the second section is pivotable relative to the first section (as illustrated in FIGS. 1, 3, and 4), the first section of the first end wall being pivotable relative to the second section of the first end wall (illustrated in FIG. 3), the first section of the second end wall being pivotable relative to the second section of the second end wall (illustrated in FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply substituted the chassis of Liu (as illustrated in FIG. 3) for the chassis of Magnusson (14; FIG. 1c) wherein the results would have been predictable as they are both rectilinear beds concerned with shipping, wherein the incorporation into Magnusson would advantageously permit the chassis of the substitutional result to be more easily transported as Liu considers (Col. 2, lines 1-2).
However, Magnusson still does not explicitly disclose wherein an outer layer is positioned over the topper, the outer layer being attached directly to the cover, such that the outer layer is removable relative to the cover.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined and used the outer layer of Madigan (12; FIG. 4) with the assembly of Magnusson (as illustrated in FIGS. 1d and 2). Wherein the outer layer of Madigan would continue to avail protection to the mattress/bedding assembly thereunder, while the assembly of Magnusson would continue to support the user. Where the results would have been predictable as Madigan is used in concert with a multi-tiered bedding assembly, and would further advantageously prevent the contamination of sweat and dead skin upon the mattress components and thereby prolong the lifespan of the mattress.
Response to Arguments
Applicant’s arguments, see Remarks: (page 12), filed March 4th, 2021, with respect to the rejection(s) of claim(s) 21, 39, and 40 under 112a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Howard in view of Liu, Lava, Madigan and later Magnusson and Eigenmann for claims 21-24 and 26-38; and Magnusson in view of Liu and Madigan for claims 39 and 40. Claim 25 appears to constitute allowable subject matter if rewritten in independent form in claims 21, 39, and 40.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Notably aspects concerning both “the end walls and the side walls are each permanently coupled to the bottom wall” and “end walls each including a first section connected to the first side wall and a second section connected to the second side wall such that the second section is pivotable relative to the first section, the first section of the first end wall being pivotable relative to the second section of the first end wall, the first section of the second end wall being pivotable relative to the second section of the second end wall” would likely overcome the prior art of record and would necessitate impermissible hindsight bias to otherwise meet.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673    

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                                                                                  
5/20/2021